MEMORANDUM OPINION
{¶ 1} On January 10, 2006, appellant, Jay R. Vernon, pro se, filed a notice of appeal from a January 5, 2006 judgment entry of the Lake County Court of Common Pleas. In that judgment, the trial court denied appellant's motion to dismiss a sexual offender determination hearing. It appears that the entry appealed from is not a final appealable order pursuant to R.C.2505.02.
 {¶ 2} Generally, an order denying a motion to dismiss is not a final appealable order. West v. Carfax, Inc., 11th Dist. No. 2005-T-0044, 2005 WL 1503722, 2005-Ohio-3266, at ¶ 2, citingFerrell v. Standard Oil Co. of Ohio (1984), 11 Ohio St.3d 169. Furthermore, we note that overruling a motion to dismiss on the ground of double jeopardy is also not a final appealable order that may immediately be reviewed upon appeal. State v. Crago
(1990), 53 Ohio St.3d 243, 244.
 {¶ 3} In the instant matter, the trial court overruled appellant's motion to dismiss on double jeopardy grounds. Therefore, the judgment entry from which this appeal is taken is not a final appealable order pursuant to R.C. 2505.02, and thus, this court does not have jurisdiction to consider the merits of his appeal.
 {¶ 4} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed for lack of a final appealable order.
 {¶ 5} Appeal dismissed.
Ford, P.J., Rice, J., concur.